Opinion issued March 1, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00880-CV
———————————
JAMILA
OLUFEMI PAGE, Appellant
V.
PHILLIP SCOTT LARMOND, Appellee

 

 
On Appeal from the 300th District Court 
Brazoria County, Texas

Trial Court Cause No. 64661
 

MEMORANDUM OPINION
Appellant has filed a “letter to inform [the Court]
of [her] decision to rescind [her] notice of appeal . . ..”  We interpret appellant’s letter as a motion
to dismiss the appeal.  No opinion has
issued.  Accordingly, we grant the motion
and dismiss the appeal.  See Tex.
R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.